United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3173
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                Julie Tina Hatcher

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: August 1, 2016
                              Filed: August 5,2016
                                  [Unpublished]
                                 ____________

Before COLLOTON, BOWMAN, and GRUENDER, Circuit Judges.
                        ____________

PER CURIAM.

      Julie Hatcher directly appeals after the district court1 imposed a
within-Guidelines-range sentence at a resentencing hearing. Her counsel has moved

      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
for leave to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that Hatcher received ineffective assistance of counsel. Hatcher has
filed a supplemental brief arguing that she received ineffective assistance of counsel,
that the government engaged in prosecutorial misconduct, that she was entitled to
resentencing before a different judge, that the court misapplied certain Guidelines
enhancements, and that the written judgment incorrectly states the conditions of her
supervised release. Hatcher also moves for production of documents and to modify
the restitution order.

      To begin, we decline to address the ineffective-assistance claim on direct
appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir.
2006) (ineffective-assistance claims are usually best litigated in collateral
proceedings, where record can be properly developed). As to Hatcher’s
prosecutorial-misconduct claim, we conclude that the claim is speculative and
meritless. See United States v. Bowie, 618 F.3d 802, 818 (8th Cir. 2010) (mere
speculation that government file may contain Brady2 material is not sufficient to
require remand). As to Hatcher’s argument that she was entitled to resentencing
before a different judge, we conclude that her argument lacks merit. As to her
argument that the district court erred in its Guidelines calculations, we enforce the
appeal waiver contained in Hatcher’s plea agreement. See United States v. Andis, 333
F.3d 886, 889-90 (8th Cir. 2003) (en banc) (discussing enforcement of appeal
waivers). As to her assertion that the written judgment incorrectly states her
supervised-release conditions, we order the judgment to be modified to reflect the
supervised-release conditions that the district court imposed at the resentencing
hearing. See United States v. James, 792 F.3d 962, 971 (8th Cir. 2015) (where oral
sentence and written judgment conflict, oral sentence controls).




      2
          See Brady v. Maryland, 373 U.S. 83 (1963).

                                         -2-
      Having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no other non-frivolous issues for appeal. Accordingly, we affirm the
judgment as modified, and we grant counsel’s motion to withdraw. Finally, Hatcher’s
pending motions are denied.
                      ______________________________




                                        -3-